Citation Nr: 1540924	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 23, 2011.  


REPRESENTATION

Appellant represented by:	Nancy C. Lenvin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active military service from August 1998 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2012, the Veteran testified at a Board hearing conducted in Oakland, California.  A transcript of the testimony has been associated with the Veteran's claims file.

This matter was previously before the Board in April 2012 at which time it was remanded for additional development.  It is now returned to the Board.  

During the pendency of the Veteran's appeal, and specifically in the September 2014 rating action, the RO increased the disability evaluation for the service-connected PTSD to 50 percent, effective from March 27, 2007 (date of receipt of claim).  The RO also increased the disability rating for the Veteran's PTSD to 100 percent, effective March 23, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with the grant of 50 percent for the period prior to March 23, 2011.  Because this was only a partial grant of the claim for a higher rating for PTSD, the issue of entitlement to an initial rating in excess of 50 percent for the service-connected PTSD for the period prior to March 23, 2011, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for an initial rating in excess of 50 percent for his service-connected PTSD for the period prior to March 23, 2011.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In January 2012, the Veteran submitted two private evaluation reports; one of which was dated in May 2011 and issued by his psychologist, S.K., Ph.D., and the other of which was dated in October 2009 and issued by his psychotherapist T.C., M.A.  In the October 2009 report, T.C. indicated that the Veteran had been her client since October 2008.  She went on to describe the Veteran's symptoms when he first presented at her office, noting that he exhibited panic attacks, intrusive memories, hypervigilance, a flat affect, sleep disturbances, weight gain, and occupational and social impairment.  T.C. noted that the Veteran had been employed on an irregular basis, but had experienced difficulty finding work and maintaining productivity, motivation and an ability to manage the work related tasks.  She further noted that the Veteran had difficulty dealing with the stress of social relationships necessary in the work environment.  According to T.C., after six months of treatment, the Veteran began to "tolerate exploring some of the shocking mortar fire incidences and allowing some of his reactions to surface."  In essence, the Veteran began to recall the traumatic events he experienced in service, his reaction to these stressful events, and the long-lasting symptoms he has experienced as a result of these incidents.  She noted that the Veteran continued to exhibit agitation or signs of shutting down whenever they addressed traumatic material in his sessions, but he was developing greater skills at slowing down his panic attacks as they arose in his daily life.  

Based on a reading of this evaluation report, it appears that the Veteran visited, and received psychiatric treatment with T.C. on a regular basis from October 2008 to October 2009, and possibly even after October 2009.  Unfortunately, other than the October 2009 evaluation report, which provides a brief summary of the Veteran's treatment visits for the prior year, documentation of these treatment visits has not been associated with the claims file.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  In light of the fact that these records are pertinent to the claim for a higher rating for the period prior to March 23, 2011, the Veteran's claim must be remanded to attempt to obtain the specified treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and ask that he provide the current address for his psychotherapist, T.C.., as well as any other non-VA healthcare provider with whom he received psychiatric treatment for his PTSD for the period prior to March 23, 2011, and the specific dates he received treatment with these healthcare providers.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his medical records from these medical providers, and specifically from T.C. for the period from October 2008 to October 2009, as well as any time after October 2009. 

Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated in the record.  

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue of entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD, for the period prior to March 23, 2011.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

